 In-the Matter of NATIONAL GYPSUM COMPANYandUNITED GAS, COKE.AND CIIEMIC AL WORKERS OF AMERICA, Loc, IL UNION .247, CIOCase No.'3-RD91.Decided October 11, 1945Mr. Douglas C. Jeffrey,of Akron, N. Y., andMr. William M. North,,of Buffalo,N. Y., for the Company.Mr. Charles A. Doyle,of Niagara Falls, N. Y., for the CIO.Mr. Tony Gallo,of Chicago,Ill., 11r: Samuel R. Diskan,of Phila-delphia,Pa., andMr. Neil Cunningham,ofBuffalo,N.Y., for_the AFL.Mr. Joseph D. Manders,of counselto the Board.-DECISION ..AND'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Gas, Coke and ChemicalWorkers of America, Local Union 247, CIO, herein called the CIO,alleging that a question affecting-commerce 'had arisen concerningthe representation of employees of National Gypsum Company; Clar-ence Center, New York, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Eugene von Wellsheim, Trial Examiner. The hear-, ing was held at Buffalo, New, York, on June 11,-1945.The Com-pany, the CIO, and United Cement, Lime and Gypsum Workers.ofAmerica, Local Union 105, AFL, herein called the UCLGW, ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnes'ses,'and to introduceevidence bearing on the issues. ' At the hearing, the AFL moved fordismissal of the petition. , For reasons set forth in Section III,infra,the motion is denied. The Trial E' xa1niner's rulings made at the hear-ing are free from prejudicial error ' aild are hereby affirmed., Allparties were afforded an opportunity to file briefs with the'Board.6-4N. L. R B., No. 12..111 60rDECISIONS',OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, ,the Board makes the followingFINDINGS OF FACTII.THE BUSINESS OF THE COMPANYNational Gypsum Company, a Delaware corpoi ation, is engaged,in the manufacture of wall plaster and wallboard.These productsrequire the use ofgypsum which is mined at'the Company's ClarenceCenter, New York, plant, the sole plant involved in the present pro-ceeding:During the fiscal year ending April 30, 1945, the Company,used raw materials at its Clarence Center plant valued in excess of$100,000, approximately 25 percent' of which is shipped to this plantfrom points outside the State of New York.During the same fiscalperiod, the, Company manufactured 'finished -products at the Clar-ence, Center plant valued in excess of $300,000, approximately 60 per-cent of which was shipped to points outside the State of New York.The Company admits that its operations at the Clarence Centerplant affect commerce within the meaning of the National Labor Rela-tions Act, and' we so find.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke and Chemical Workers of America, Local Union247, affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.United Cement,, Lime and Gypsum Workers, Local Union 105, affil-iated through' its international,'with the, American "Federation ofLabor, is a' labor, organization admitting to' membership employees, ofthe Company.—III: THE_ QUESTION CONCERNING REPRESENTATIONIn a letter- dated' April 12, 1945, the CIO notified the Company ofits desire to be recognized as the exclusive bargaining representativeAt the hearing the UCLGW moved for dismissal of the petitionherein, contending that the CIO's notice was not timely; ' and thatits-current agreement, allegedly renewed on April 1, 1945, is a bar to a'direction of election at this time.The Company takes a'neutral posi-tion in the matter.'The UCLGW has been the exclusive bargaining representative ofthe Company's employees at the Clarence Center plant since 1939.In 1939 and each year thereafter, the Company and the UCLGWentered into a written collective bargaining agreement.The lastagreement between these parties, executed on April 2, 1944, provides NATIONAL GYPSUM COMPANY61that it shall"continue in effect until May 1, 1945, and,each,year there-after unless thirty(30) days' notice is given in writing by either partyprior to any expiration date."'Neither the Company northe UCLGWgave written notice prior to this 30-day, period.However, on or aboutMarch 1, 1945,an officialof the UCLGW's international advised the-local to notify the Company of the "matters the membership desires tobecome part of, the 1945-46 agreement'. . .in compliance with theterms of the present agreementOn March 28,1945, a meeting washeld in the offices of the Company between representatives of theUCLGW,and the Company.At this'meeting the parties negotiatedwith respect to' a general wage increase,wage increments for shift, dif-ferentials,' -Christmas,bonuses, and,vacation schedules;employeegrievances,wei'e'also discussed..'Neither Christmas.bonuses. nor shiftdifferentials were'provided for in'the 1944 contract;' and it is. evidentthat an agreement'as to these subjects,- as well as the wage issues dis-cussed at the March 28 meeting,would have resulted in material addi-tions'and modifications of the contract.The plant. manager,who wasthe sole signatory for the Company on theApril 2, 1944,contract,attended the March 28 meeting,and at the hearing testifiedthat- heinterpreted the meeting as the initial'step toward the execution 'of anew contract.In the past,similar negotiations,commenced prior to,have resultedin the execution of new contracts:.', -The CIO contends that the,Company andthe UCLGW,by com-mencing the negotiation of a new contract at their March 28 confer-ence, in effect agreed to terminate the 1944 contract without the for-mality of written notice.We are persuaded that this contention iscorrect, considering all the circumstances:the past practice of the con-tracting parties, the Company's understanding that the old contractwas'to be permitted to expire,the fact thatthe UCLGWlocal had beenadvised by its international office to propose terms for the"1945-46agreement,"and, particularly,the fact that the negotiating conferencewas held 3 days prior to the date when the 1944 contract would haverenewed in the- absence of notice given by either of the contractingparties.'We note theUCLGW's contention that the meeting,ofMarch 28 did not serve as mutual notice to terminate the 1944 contract,in view ofa clause in that contract which provides that the Com-pany shall meet withthe UCLGWat any time for the purpose of dis-cussing wages,hours, and working conditions"with the object ofreachinga satisfactory agreement." 2We do not, however, regardICf.Matter of Marvel-Schebler Division,Borg Warner Corporation,56 N. L. R. B. 105,at p. 108.zThe clause referred to by the UCLGW reads as follows :The company is at all times willing to meet with any of its employees or representa-tives of any of its employees not connected with competitive companies for the pur-pose of discussing wages, hours and working conditions,with the object of reaching asatisfactory agreement. . . .6A '62 ,this-general-"provision as sufficient to negate, the .inference -that thecontracting parties, by discussing'basic changes and additions to -theiragreement just prior to the' date fixed for rene`val or-termination of'..'%\r find that the negotiations on' March 28 were equivalent to sea-sonable, mutual notice of termination, and that the contract of April,2,. 1944, is, therefore, no bar to. a 'present ,determina'tion `of repre-sentatives.4: -''affiliate from its, international and to affiliate with -the Congress of'Industrial; Organizations.Shortly thereafter, the members 'of thelocal 'requested and received a CIO -charter.The CIO now contends,that; "Local Union 105" is a defunct labor organization, and, there-fore; its collective bargaining agreement with the Company, allegedly' -rel e`ded on April 1; 1945, ;cannot operate, as a bar to an immediate,determination of representatives'under any.,circumstances.In view,of our-finding that'the'contract was terminated, we need not considerthis contention.A statement of a,Board agent,,introdneed into evidence at the hear-ing, indicates that,the CIO represents a substantial number. of em-;plQyees'in the unit hereinafter found appropriate.5 . IWe find that a question affecting commerce has arisen concerning the-representation of employees-of the Company, within the meaning ofSection-9 (c) and Section,2 (6) and-(7) of the Act.,vIT. THE APPROPRIATE UNITThe parties are in substantial. agreement that the appropriate unit:should consist 'of all.prbduction and maintenance* employees' of theCompany-at the Clarence Center'plant, including watchmen, but ex-cludiligoffice and clerical employees and all supervisory employees.The parties disagree, however, as to the following category of em-ployees :Laboratory employees:The Company employs two laboratory work-These two employees test various items which are ultimately dis-4ributed 'assamples'to the Company's customers. ' The productionOct,Matterof Green Bay Dmop ForgeCompany, 57 NL R B 1417;Matter of Story andClark Piano Company,61 N,L R B 614;Matter of DouglasPublicSerozoe Coup,62N L R B 651SeeMatter of Hudson Sharp i1facliine,Co.,62 N L R B-799 ;Matter of General MetalsCorporatron,59 NL' R B 1252^,Th'eField-Examiner reported that .the CIO submitted 98 authorization cards, all ofwhichbore apparently-genuine original signatures of persons appearing on the Company'spay roll of April 22, 1945,which contained the names of 125 employees in the appropriateunit, and that the cards were dated in April 1945'The UCLGWsubmitted its current contract as evidence of its representation in thealleged appiopriate unit NATIONAL GYPSUM COMPANY63.Workers 'receive an hourly rate of pair, but the laboratory` employeesreceive a salary.A company witness testified that laboratory employ=ees have always been-considered to be a part-of the-office force'-and-have been excluded' from previous bargaining units.The ,CIO and'the `AFL desire their inclusion inAhe proposed, unit; the Company,urges their exclusion.Since the testers in the laboratory, have beeninterests and working conditions to those of the production workers,we shall exclude them from the'unit hereinafter found appropriate.We find that all production and maintenance employees' of `tlie-Cbm=pany at the Clarence Center plant, including watchmen, but exclud-ing the testers in the laboratory, office and, clerical employees, and all orany supervisory employees with authority 'to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject tb the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part, of the investigation to ascertain representa-tives for the purposes of collective bargaining with National GypsumCompany, Clarence Center, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)clays from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,-including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedA -l64DECISIONS OF , NATIONAL LABOR RELATIONS BOARDStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged. for cause, andhave not' been rehired or reinstated prior to the date,-of- the election,to determinb whether they desire to be represented by United Gas, Cokeand Chemical Workers of America, Local Union 247, CIO, or .byUnited Cement, Lime and Gypsum Workers of America, Local Union105, AFL, for the purposes of collective bargaining, or by. neither.MR. GERARD D. RErLLY took no part in the consideration, of the aboveDecision and Direction of Election..,, .'9